Citation Nr: 0926156	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-08 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial, compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk





INTRODUCTION

The Veteran had active military service from March 1983 to 
March 1986, and from June 2004 to November 2005.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a May 2006 rating decision in which the RO 
granted service connection and assigned an initial 0 percent 
( noncompensable) rating for left ear hearing loss, effective 
November 29, 2005.  The Veteran filed a Notice of 
Disagreement (NOD) with the assigned rating in July 2006.  A 
statement of the case (SOC) was issued in February 2007, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in March 2007.  

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
left ear hearing loss, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

The Board notes that, while the Veteran previously was 
represented by the Massachusetts Office of Commissioner of 
Veterans, in April 2008, the Veteran granted a power-of-
attorney in favor of the Military Order of the Purple Heart 
with regard to the claim on appeal.  In April 2008, April 
2009 and June 2009, the Veteran's representative submitted 
additional written argument on the Veteran's behalf.




FINDINGS OF FACT

1.  All notifications and development actions needed to 
fairly adjudicate the matter on appeal have been 
accomplished.

2.  Since the November 29, 2005 effective date of the grant 
of service connection, audiometric testing has revealed no 
worse than Level I hearing in the left ear; the right ear is 
not service connected. 


CONCLUSION OF LAW

The criteria for an initial, compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

The Board recognizes that the Veteran has not been furnished 
VCAA-compliant notice specific to claim for a higher rating 
following the grant of service connection for left ear 
hearing loss.  In this case, however, the Board notes that 
the lack of such notice is not shown to prejudice the 
Veteran, in part, given the notice that has been provided.  
In this regard, an August 2006 letter explained the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  Further, the Veteran has 
not shown any prejudice due to the lack of notice regarding 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA. In fact, the Veteran has continued to submit 
relevant evidence to support his claim for a higher rating.

Moreover, the claims file reflects that the Veteran and his 
representative had actual knowledge of the information and 
evidence needed to support his claim for a higher rating.  In 
this regard, on his VA Form 9, received by the RO in March 
2007, the Veteran stated that his left ear hearing loss 
reflected a loss as high as 60 decibels.  This statement 
demonstrates an awareness of what is necessary to support the 
claim; hence the Board finds that any omission in notice 
provided is harmless because actual knowledge of what the 
evidence must show to support the claim for a higher rating 
is shown.  See, e.g., Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private records, to include reports of VA audiological 
evaluations, to particularly include that accomplished in 
January 2007.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran, as well as by two of his former service comrades 
and his representative, on his behalf.  The Board also finds 
that no additional RO action to further develop the record is 
warranted.

The Board emphasizes that, contrary to the representative's 
assertions, the current record provides a sufficient basis 
for rating the disability under consideration.  In his April 
2009 VA Form 646, the Veteran's representative requested a 
new hearing test for the Veteran.  However, the Board finds 
that record includes sufficient evidence to resolve the 
claim.  Most recently, the record includes the report of the 
Veteran's January 2007 VA evaluation , reflecting that all 
appropriate audiometric and speech discrimination testing was 
accomplished, and the results of that testing-along with 
testing results from other VA audiological evaluations-has 
been provided in numerical form.  More importantly, the Board 
notes that the evidence does not show and the Veteran has not 
alleged that his left ear hearing loss disability has 
worsened since the January 2007 evaluation. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per seconds.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I.  38 C.F.R. § 
4.85(f).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.85(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hz, and 70 decibels or more at 2000 Hz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next highest Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

Where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the pertinent evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
a compensable rating for the Veteran's left ear hearing loss 
have not been met at any time since the November 29, 2005, 
effective date of the grant of service connection.  

In October 2005, the Veteran was afforded an audiological 
evaluation , the results reported on a hearing conservation 
data (DD 2216E) form.  The report of audiological testing 
reveals that pure tone thresholds, in decibels, were as 
follows:





HERTZ




500
1000
2000
3000
4000
RIGHT
30
15
30
20
20
LEFT
25
25
25
20
45

The pure tone threshold average was 29 decibels in the left 
ear.  Speech discrimination testing was not conducted.

The Veteran's hearing conservation data from March 2006 
revealed pure tone thresholds, in decibels, as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
15
15
25
LEFT
25
25
15
20
40

The pure tone threshold average was 25 decibels in the left 
ear.  Speech discrimination testing was not conducted.

The Veteran's hearing conservation data from April 2006 (two 
test results reported) revealed pure tone thresholds, in 
decibels, as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT-1
15
10
25
15
25
LEFT-1
20
25
25
25
45
RIGHT-2
10
15
25
15
10
LEFT-2
25
30
35
20
45
 
The pure tone threshold averages were 30 decibels and 33 
decibels in the left ear, respectively.  Speech 
discrimination testing was not conducted.

In July 2006, the Veteran submitted a private audiometry 
report from May 2006, reflecting an assessment of mild to 
moderate high frequency sensorineural left ear hearing loss.  
Speech discrimination for the left ear was 100 percent.  The 
report of reflects testing results reported in graph (versus 
numeric) form.  Although the Board is precluded from applying 
these graphic results to the criteria of 38 C.F.R. § 4.85 in 
order to determine whether the Veteran is entitled to an 
increased rating (see Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data)), these 
results do not appear to reflect a worsening in condition of 
the Veteran's left ear hearing loss.  

Subsequent to the May 2006 private audiological evaluation, 
the Veteran was afforded a VA audiological evaluation in 
January 2007.  Audiometry testing revealed pure tone 
thresholds, in decibels, as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
15
10
15
LEFT
10
20
15
20
40

The pure tone threshold average was 24 decibels in the left 
ear.  Speech discrimination testing revealed speech 
recognition ability of 94 percent in the left ear.  The 
assessment was normal to mild sensorineural left ear hearing 
loss, sloping at 4000 and 8000 Hz.

Applying the method for evaluating hearing loss to the 
results of the Veteran's audiological evaluations reveal no 
worse than Level I hearing in the left ear, based on 
application of the reported findings to Table VI.  The 
nonservice-connected right ear is assigned Level I for rating 
purposes.  See 38 C.F.R. § 4.85(f).  Application of these 
findings to Table VII corresponds to a noncompensable rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board 
points out that none of the pure tone thresholds recorded on 
audiological evaluations reflect exceptional hearing 
impairment as defined by regulation; hence, 38 C.F.R. 
§ 4.86(a) and (b) are not for application.

The Veteran has submitted statements by two former service 
comrades describing a mortar blast that damaged the Veteran's 
hearing; however, these statements go to the issue of service 
connection and do not describe the Veteran's present hearing 
disability.  The Board in no way discounts the Veteran's 
asserted difficulties or his assertions that his left ear 
hearing loss should be rated higher.  However, it must be 
emphasized that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the audiometry results.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

As a final point, the Board recognizes that in the 
audiological evaluation reports, the audiologists did not 
discuss the functional effects of the Veteran's left ear 
hearing loss.  While such factors would be relevant to a 
claim for a higher rating on an extra-schedular basis (see 
Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, 
neither the Veteran nor his representative has asserted the 
Veteran's entitlement to a higher rating for left ear hearing 
loss on an extra-schedular basis, and such is not otherwise 
raised by the evidence of record.  See Colayong v. West, 12 
Vet. App. 524, 536 (1999).  Hence, the absence of findings as 
to functional effects does not render the audiological 
evaluation reports inadequate for rating purposes.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's left ear hearing 
loss, pursuant to Fenderson, and that the claim for a higher 
rating must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, given the mechanical method of 
deriving schedular ratings for hearing loss, that doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 
(1990).




ORDER

An initial, compensable rating for left ear hearing loss is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


